DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “in an unworn condition the upper portion defines an eight-degree forward lean relative to the lower portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted although the drawings appear to show some overlapping area between the upper portion and the superior fibers of the trapezius beneath the skin, it is not shown as contiguous. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “in an unworn condition the upper portion defines an eight-degree forward lean relative to the lower portion” are not mentioned in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in an unworn condition the upper portion defines an eight-degree forward lean relative to the lower portion” It is unclear what, if any, structure is required to meet this limitation. It is unclear if this is referring to the eight degree forward lean, as described in the specification, which partially described an optimal running form. The specification does not disclose an eight degree forward lean pertaining to an upper portion relative to the lower portion.  The eight degree forward lean seems to be a feature of the user rather than a specific feature of the device. Further, the claim recites “the eight-degree forward lean functions to allow a wearer to run or hike with an optimal form” It is unclear what this is intended to mean as the eight-degree forward lean is the running form. For this reason, the scope is unclear. For the purpose of examination, it is assumed that there must be one upper portion that includes at least an eight degree angle with respect to a lower portion.
Claims 2-9 are rejected as depending from claims 1 or 11 and therefore incorporating indefinite scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfotenhauer (WO 2011/003110 A2).
Regarding claim 1, Pfotenhauer discloses a backpack (Figs. 5-10) comprising an inner panel extending between an upper portion and a lower portion (Fig. 8), where in an unworn condition the upper portion defines an eight-degree forward lean relative to the lower portion (Fig. 8, to the degree that some portion along the upper curvature of includes a portion 8 degrees relative to the lower portion), whereby the eight-degree forward lean functions to allow a wearer to run or hike with an optimal form (Fig. 8, to the degree that the structure of the pack does not prevent a wearer from running with optimal form). 
Regarding claim 2, Pfotenhauer discloses a hydration reservoir (100) adapted to be disposed above a middle portion of the wearer’s properly sized and shaped back.
Regarding claim 3, Pfotenhauer discloses a distal end of the upper portion provides a reservoir hanger (508) for engaging an upper portion of the hydration reservoir so that said upper portion of the hydration reservoir conforms with said eight- degree forward lean (Fig. 8), whereby a mass contained in the hydration reservoir urges the upper portion of the hydration to conform with said eight-degree forward lean. 
Regarding claim 5, Pfotenhauer discloses said distal end has a concave curvature (Fig. 8) dimensioned and adapted to be adjacent with superior fibers of a properly sized wearer’s trapezius in a worn condition.
Regarding claim 6, Pfotenhauer discloses the mass is a fluid (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfotenhauer (WO 2011/003110 A2) in view of Toledo (US 2010/0237122 A1).
Regarding claim 2, to the degree that it can be argued that Pfotenhauer does not disclose a backpack adapted such that the lower portion is adapted to be located above a wearer's middle back and Pfotenhauer does not specifically disclose the hydration reservoir having a width equal to or greater than a height.
Toledo teaches the ability to have an athletic backpack that is located fully above a wearer’s middle back and the backpack has a width equal or greater that a height (Figs. 1 and 2). Toledo notes that the configuration of the backpack provides a fit that is more ergonomically conductive to movement when the user is engaged in various activities including sporting activities and military and law activities (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Pfotenhauer and use the teaching of Toledo and change the shape of the device and/or reservoir such that the width is equal to or greater than the height because such a change would require a mere change in shape of the device. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Additionally, such a change would help ensure an ergonomic configuration useful during athletic activities as taught by Toledo.
Regarding claim 3, modified Pfotenhauer discloses a distal end of the upper portion provides a reservoir hanger (508) for engaging an upper portion of the hydration reservoir so that said upper portion of the hydration reservoir conforms with said eight- degree forward lean (Fig. 8), whereby a mass contained in the hydration reservoir urges the upper portion of the hydration to conform with said eight-degree forward lean. 
Regarding claim 4, modified Pfotenhauer, and specifically Toledo discloses the hydration reservoir having a width equal to or greater than a height (as noted above).
Regarding claim 5, modified Pfotenhauer discloses said distal end has a concave curvature (Fig. 8) dimensioned and adapted to be adjacent with superior fibers of a properly sized wearer’s trapezius in a worn condition.
Regarding claim 6, modified Pfotenhauer discloses the mass is a fluid (Abstract).
Regarding claim 7, modified Pfotenhauer discloses one or more divider panels (518 and the inner panel wall of 900) between the hydration reservoir and the outer panel (Fig. 9, noting the uppermost wall of the device), defining a storage compartment (900) between the hydration reservoir and the outer panel, and a detachable fastener (noting the teaching of zippers) but is silent with respect to a zipper accessing storage compartment 900.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Pfotenhauer and include a zipper in the upper portion of the outer panel in order to access storage compartment 900 because zippers are very well known access devices to grant access through an outer wall of a backpack to an inner storage compartment.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfotenhauer (WO 2011/003110 A2) in view of Toledo (US 2010/0237122 A1) as applied to claim 7 above, and further in view of Choi (WO 2006/020593 A1).
Regarding claim 8, modified Pfotenhauer does not specifically disclose a panel opening in at least one of the one or more divider panels, wherein the panel opening is adjacent the detachable fastener, whereby the hydration reservoir is removably from the reservoir hanger and through the panel opening and an opening defined by the detachable fastener.
Choi teaches the ability to have a panel opening (144) in at least one of the one or more divider panels, wherein the panel opening is adjacent the detachable fastener (to the degree that the opening is next to portions 154/156), whereby the hydration reservoir is removably from the reservoir hanger and through the panel opening and an opening defined by the detachable fastener (Fig. 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Pfotenhauer and include an opening in the one or more divider panels similar to that of Choi to add an additional support to the spout thereby helping to secure the device more stably within the carrier

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfotenhauer (WO 2011/003110 A2) in view of Toledo (US 2010/0237122 A1) and Choi (WO 2006/020593 A1) as applied to claim 8 above, and further in view of Woodfill et al. (US 7,820,946 B2)(Woodfill).
Regarding claim 9, modified Pfotenhauer does not specifically disclose the outer panel and the one or more divider panels made from waterproof and breathable fabric.
Woodfill demonstrates making panels of a waterproof breathable material such as nylon fabric (Col. 4; Ll. 30-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Pfotenhauer and use the teaching of Woodfill and make the outer panel and one or more divider panels out of nylon fabric because such a change would require the mere choice of a known suitable material in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             
/PETER N HELVEY/           Primary Examiner, Art Unit 3734